Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guenter et al. (US 20140247277 A1) in view of Blackmon et al. (US 20170169602 A1) in further view of Shanware (US 20170315612 A1).

The examiner notes rather that all of the prior art was cited in a previous office action.

2. (New): A non-transitory storage medium comprising instructions (See ¶5: medium )  that when executed cause a graphics processor (¶34: GPU) comprising […]perform a method comprising:

identifying a first region of a display […] associated with the first region (Guenter, ¶ [0046]: “tracked gaze point 304 of a user” Guenter, ¶ [0018]: “rendering a number of nested . . . "eccentricity layers," centered on the current gaze point of the user. The inner eccentricity layer . . . is rendered at the highest resolution and finest level of detail, while the outer layer is . . . rendered at the lowest resolution and coarsest level of detail;” also see ¶ [0046] explained below and ¶ [0060]: “the high speed monitor 604 may update the inner eccentricity layer at a rate of around 120 hertz (Hz) to reduce the latency, and may update the middle and outer eccentricity layers at a rate of around 60 Hz”);
;

in response to identifying the first region, anti-aliasing the first region with multi- sampled anti-aliasing, including rendering the first region at a first render rate (Guenter, ¶ [0017]: “anti-aliasing is accomplished using a combined approach of multi-sample antialiasing (MSAA), temporal reverse reprojection, and temporal jitter of the spatial sampling grid”. See Guenter abstract, ¶46, ¶62, ¶63: the higher significance may be the higher hz rate.); and

[…] including rendering the second region at a second render rate less than the first render rate (Guenter, ¶ [0046]: “tracked gaze point 304 of a user” Guenter, ¶ [0018]: “rendering a number of nested . . . "eccentricity layers," centered on the current gaze point of the user. The inner eccentricity layer . . . is rendered at the highest resolution and finest level of detail, while the outer layer is . . . rendered at the lowest resolution and coarsest level of detail;” also see ¶ [0046] explained below and ¶ [0060]: “the high speed monitor 604 may update the inner eccentricity layer at a rate of around 120 hertz (Hz) to reduce the latency, and may update the middle and outer eccentricity layers at a rate of around 60 Hz” 60 Hz is less than 120 Hz) but doesn’t explicitly disclose:

a plurality of graphics processing cores to; based at least in part on historical information; anti-aliasing a second region of the display with temporal anti-aliasing.

Blackmon teaches comprising a plurality of graphics processing cores (¶84, ¶89, ¶90, ¶91,¶92, Fig. 10);

tracks user gaze and renders the non-foveal region with temporal anti-aliasing (Blackmon, see item 104 in Fig. 1 for foveal region; ¶ [0041]: “ray tracing is used to render the foveal region of an image and rasterisation is used to render other regions of the image. In this way, the rendering techniques for rendering particular regions of the image are matched to characteristics of the human visual system” with ¶ [0049]: “region of interest of the image may be centred on the determined gaze position” and ¶ [0008]: “foveated rendering is described for rendering an image whereby a ray tracing technique is used to render a region of interest of the image, and a rasterisation technique is used to render other regions of the image . . . rasterisation techniques are suited for providing temporal smoothing and anti-aliasing in a simple manner.” Also said another way, Blackmon is teaching using a more expensive technique where the user is looking, which can be used for anything. Such as more expensive anti-aliasing techniques because it is more important for things to be clearer where the user is looking at directly.)

Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to render the region the user is not currently looking at with temporal aliasing as disclosed by Blackmon while rendering the region the user is looking at with multi-sampled anti-aliasing as per the teachings of Guenter to reduce the user's perception of an incomplete render and simultaneously improve speed of the rendering while sacrificing the resolution at the periphery compared to the foveal region by taking advantage of the human visual acuity that decreases rapidly away from the foveal region as discussed by Blackmon, ¶ [0006]. Furthermore since it is known to one of ordinary skill in the art that some antialiasing techniques are more expensive and higher quality it would have been obvious to do an antialiaising technique where the user is looking at a higher quality as the users gaze in a region as higher quality technique can improve the visibility of the region the viewer is looking at. Doing a more intensive/expensive technique in a particular region, is a different technique. 

However Guenter in view of Blackmon doesn’t explicitly disclose based at least in part on historical information.


Shanware teaches based at least in part on historical information (See Shanware ¶201, the identification is based upon a timer);

Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Guenter in view of Blackmon in further view of Shanware as identifying a region the user is gazing based upon a timer would allow a device to be aware of when a user has not substantially moved a gaze.

Regarding claim 4, Guenter in view of Blackmon in view of Shanware the non-transitory storage medium of claim 2, further comprising instructions that when executed cause the graphics processor to adjust the first render rate for the first region based on a gaze time of a user (¶201 Shanware: the rendering may change based on the gaze’s location and the gaze timing).


Regarding claim 5, Guenter in view of Blackmon in view of Shanware teaches the non-transitory storage medium of claim 2, further comprising instructions that when executed cause the graphics processor to increase the first render rate and reduce the second render rate (¶201 Shanware: the rendering may change based on the gaze’s location and the gaze timing)..

Regarding claim 6, Guenter in view of Blackmon in view of Shanware teaches: The non-transitory storage medium of claim 2, further comprising instructions that when executed cause the graphics processor to identify the first region based at least in part on the historical information comprising an amount of time that exceeds a threshold during which a user is looking at the first region (See Shanware ¶201, If a user is looking at a particular point for a 100 ms, that is now where the user is looking at. Between 0 and 100 ms, the system is now making a prediction to go back to where the user was looking before because it is not changing where the rendering is happening. Up until that threshold is reached, its prediction is we should continue rendering the fovea in the region we were doing it before. The fact that it has that threshold is amount to making a prediction they going to go back to looking at before until they get to a threshold then you change your prediction.).


Regarding claim 7, Guenter in view of Blackmon in view of Shanware teaches The non-transitory storage medium of claim 2, further comprising instructions that when executed cause the graphics processor to control the first render rate to be twice the second render rate (Guenter, ¶ [0046]: “tracked gaze point 304 of a user” Guenter, ¶ [0018]: “rendering a number of nested . . . "eccentricity layers," centered on the current gaze point of the user. The inner eccentricity layer . . . is rendered at the highest resolution and finest level of detail, while the outer layer is . . . rendered at the lowest resolution and coarsest level of detail;” also see ¶ [0046] explained below and ¶ [0060]: “the high speed monitor 604 may update the inner eccentricity layer at a rate of around 120 hertz (Hz) to reduce the latency, and may update the middle and outer eccentricity layers at a rate of around 60 Hz” 120 is twice that of 60.).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guenter et al. (US 20140247277 A1) in view of Blackmon et al. (US 20170169602 A1) in view of Shanware (US 20170315612 A1) in further view of Nadler (US 20180130223 A1).

Regarding claim 3, Guenter in view of Blackmon in further view of Shanware teaches: the non-transitory storage medium of claim 2, but doesn’t explicitly disclose further comprising instructions that when executed cause the graphics processor to receive three color planes in the first region.

Nadler teaches further comprising instructions that when executed cause the graphics processor to receive three color planes in the first region (abstract, ¶8,¶9: R G B Texture is considered to be three color planes. Alternatively the color channels may be color planes.  ¶19, ¶51:processor.)

Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Guenter in view of Blackmon in view of Shanware in further view of Nadler as RGB Color space (RGB Textures/Channels) is known in the prior art and thus applying it to the known medium/processor of Guenter in view of Blackmon in view of Shanware is ready for improvement to yield a predictable result.



Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Guenter et al. (US 20140247277 A1) in view of Blackmon et al. (US 20170169602 A1) in view of Shanware (US 20170315612 A1) in further view of Johnson et al. (US 20150067691 A1).

Claim 8 recites similar limitations to that of claim 2 and thus is rejected under similar rationale as detailed above. It differs from the claim by: an interface to couple the graphics processing unit to a processor, a plurality of texture units, a shared memory coupled to the plurality of texture units, a plurality of register files coupled to the shared memory, a plurality of load/store units coupled to the shared memory, and
a plurality of graphics processing cores coupled to the plurality of register files.

Johnson teaches an interface to couple the graphics processing unit to a processor (See Fig. 6), a plurality of texture units (See ¶50, Fig. 3), a shared memory coupled to the plurality of texture units, a plurality of register files coupled to the shared memory (Fig. 3 or Fig. 6), a plurality of load/store units coupled to the shared memory (See Fig. 3, ¶50), and
a plurality of graphics processing cores coupled to the plurality of register files (See Fig. 2, 3, 6).

Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Guenter in view of Blackmon in view of Shanware in further view of Johnson as architecture of Johnson is known in the prior art and thus applying it to the known medium/processor of Guenter in view of Blackmon in view of Shanware is ready for improvement to yield a predictable result.

Regarding claim 9, Guenter in view of Blackmon in view of Shanware in further view of Johnson teaches the graphics processing unit of claim 8, further comprising scheduler logic to schedule groups of instructions (See Fig. 3 of Johnson).

Claims 10,11, 12, 18, 19, 20 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Guenter et al. (US 20140247277 A1) in view of Blackmon et al. (US 20170169602 A1) in view of Shanware (US 20170315612 A1) in view of Johnson et al. (US 20150067691 A1) in further view of Hsu et al. (US 20130339649 A1).

Regarding claim 10, Guenter in view of Blackmon in view of Shanware in further view of Johnson teaches the graphics processing unit of claim 9,  but doesn’t explicitly disclose further comprising a plurality of arithmetic logic units coupled to the plurality of register files, wherein the plurality of arithmetic logic units are to perform operations on integer data types.

Hsu teaches a plurality of arithmetic logic units coupled to the plurality of register files, wherein the plurality of arithmetic logic units are to perform operations on integer data types (See Hsu ¶69).

Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Guenter in view of Blackmon in view of Shanware in further view of Hsu as architecture of Hsu is known in the prior art and thus applying it to the known medium/processor of Guenter in view of Blackmon in view of Shanware is ready for improvement to yield a predictable result.

Regarding claim 11, Guenter in view of Blackmon in view of Shanware in further view of Hsu teaches the graphics processing unit of claim 10, further comprising at least one memory unit (See Johnson Fig. 2, 3, 6).

Regarding claims 12, Guenter in view of Blackmon in view of Shanware in further view of Hsu teaches the graphics processing unit of claim 11, wherein the memory unit comprises a load and store unit (See Johnson Fig. 2, 3, 6. ¶50).

Claim 18 recites similar limitations to that of claim 8 and thus is rejected under similar rationale as detailed above but differs by: a register file to store information;
a plurality of arithmetic logic units coupled to the register file;
a plurality of texture units coupled to the register file.

Hsu teaches a register file to store information (See Hsu ¶69);
a plurality of arithmetic logic units coupled to the register file (¶69);
a plurality of texture units coupled to the register file (¶69, ¶58:core, or execution units, etc, may be a plurality texture unit).

Therefore it would have been obvious to a person of ordinary skill at the time of the instant filing or the time of the invention to combine Guenter in view of Blackmon in view of Shanware in view of Johnson in further view of Hsu as architecture of Johnson is known in the prior art and thus applying it to the known medium/processor of Guenter in view of Blackmon in view of Shanware is ready for improvement to yield a predictable result.

Regarding claim 19, Guenter in view of Blackmon in view of Shanware in view of Johnson in further view of Hsu teaches the graphics processor of claim 18, further comprising scheduler logic to schedule groups of instructions (See Fig. 3 of Johnson).

Regarding claim 20, Guenter in view of Blackmon in view of Shanware in view of Johnson in further view of Hsu teaches the graphics processor of claim 19, further comprising a plurality of arithmetic logic units coupled to the register file, wherein the plurality of arithmetic logic units are to perform operations on integer data types (See Hsu ¶69, ¶58:core, or execution units, etc, may be a plurality texture unit).

Regarding claim 21, Guenter in view of Blackmon in view of Shanware in view of Johnson in further view of Hsu teaches wherein the non-transitory storage medium further comprises instructions that when executed cause the graphics processor to identify the first region based at least in part on the historical information comprising an amount of time that exceeds a threshold during which a user is looking at the first region.  (¶201 Shanware: the rendering may change based on the gaze’s location and the gaze timing).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-21 of U.S. Patent No. 11,099,880. Although the claims at issue are not identical, they are not patentably distinct from each other because they’re boarder in every way.


Instant Application 
Patent 11,099,880.
2. (New): A non-transitory storage medium comprising instructions that when executed cause a graphics processor comprising a plurality of graphics processing cores to perform a method comprising:
2. (previously presented): A non-transitory storage medium comprising instructions that when executed cause a graphics processor comprising a plurality of graphics processing cores to perform a method comprising: 
identifying a first region of a display based at least in part on historical information associated with the first region;
identifying a first region of a display that a user is looking at for an amount of time that exceeds a threshold; 
in response to identifying the first region, anti-aliasing the first region with multi- sampled anti-aliasing, including rendering the first region at a first render rate; and
in response determining that the user is looking at the first region for the amount of time that exceeds the threshold, anti-aliasing the first region with multi-sampled anti-aliasing, including rendering the first region at a first render rate; 
anti-aliasing a second region of the display with temporal anti-aliasing, including rendering the second region at a second render rate less than the first render rate.
anti-aliasing a second region of the display that the user is not looking at with temporal anti-aliasing, including rendering the second region at a second render rate less than the first render rate.




Instant Application
2
3
4
5
6
7
8
9
10
Patent No. 11,099,880.
2
3
4
5
2
7
8
9
10



Instant Application
11
12
13
14
15
16
17
18
19
Patent No. 11,099,880.
11
12
13
14
15
16
17
18
19



Instant Application
20
21
Patent No. 11,099,880.
20
18 and 21




Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 9, 10, 11, 28 and 41 of U.S. Patent No. US 10691392 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in every way.


Instant Application 
Instant Patent
2. (New): A non-transitory storage medium comprising instructions that when executed cause a graphics processor comprising a plurality of graphics processing cores to perform a method comprising:
1, 8, 9, 10: assigning cores of different precision to each of at least two distinct screen regions; and rendering each of said regions with a core of different precision; wherein said cores are part of a common processing unit; wherein said cores are part of a graphics processing unit.

in response to identifying the first region, anti-aliasing the first region with multi- sampled anti-aliasing, including rendering the first region at a first render rate; and
1: identifying a region of one screen display a user is not currently looking at; using different anti-aliasing techniques for a region the user is looking at versus the region the user is not currently looking at; identifying the region of the one screen display the user is currently looking at based at least in part on an amount of time that the user has looked at the region that exceeds a threshold
anti-aliasing the first region with multi-sampled anti-aliasing, including rendering the first region at a first render rate; 
1. and anti-aliasing the region the user is currently looking at with multi-sampled anti-aliasing. 1, 8, 11: wherein a core of higher precision is assigned to render a screen region of higher significance.
anti-aliasing a second region of the display with temporal anti-aliasing, including rendering the second region at a second render rate less than the first render rate.
1. anti-aliasing the region the user is not currently looking at with temporal anti-aliasing including depicting only a luminance plane in the region the user is not currently looking at. 28, 41: reduce a rendering rate in a least recently focused upon region to compensate for an increased rendering rate in a focused upon region



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616